                                                                            Seyfarth Shaw LLP
                                                                             620 Eighth Avenue
                                                                      New York, New York 10018
                                                                               T (212) 218-5500
                                                                               F (212) 218-5526


MEMO ENDORSED                                                               jegan@seyfarth.com
                                                                               T (212) 218-5291

                                                                              www.seyfarth.com



April 28, 2021

VIA ECF & EMAIL

Hon. Katherine Polk Failla
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

Re:     Jaquez v. William Blair & Company, L.L.C.,
        Civil Action No.: 1:21-cv-01993-KPF (S.D.N.Y.)

Dear Judge Failla:

       This firm represents Defendant William Blair & Company, L.L.C. (“Defendant”) in
the above-referenced matter. We write, with the consent of Plaintiff Ramon Jaquez
(“Plaintiff”), to respectfully request a 30-day extension of time for Defendant to respond
to the Complaint, up to and including May 31, 2021.

      By way of background, Plaintiff commenced this action on or about March 8, 2021.
(ECF No. 1.) Plaintiff served the Summons and Complaint on March 10, 2021, and
Defendant’s responsive pleading deadline was initially due on March 31, 2021. (ECF No.
5.) On March 22, 2021, Defendant, with the consent of Plaintiff, requested an initial
extension of time of its responsive pleading, to April 30, 2021. (ECF No. 7.) The Court
granted Defendant’s request the same day. (ECF No. 8.)

       This letter is the second request for an extension of Defendant’s responsive
pleading deadline. Defendant is requesting this extension to provide additional time to
investigate the allegations in the Complaint, and to discuss a potential non-litigated
resolution with Plaintiff. We have communicated with counsel for Plaintiff, and Plaintiff
consents to this request.

       We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled dates, including the
Rule 16 Initial Conference scheduled for June 16, 2021, and the associated pre-
conference submissions. (ECF No. 10.) We thank the Court for its time and attention to
this matter.



69990058v.1
                                                        Hon. Katherine Polk Failla
                                                                   April 28, 2021
                                                                          Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:     All counsel of record (via ECF)

Application GRANTED.



Dated:        April 28, 2021              SO ORDERED.
              New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE




69990058v.1
